NO. 12-08-00268-CR

NO. 12-08-00269-CR

NO. 12-08-00270-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WINDELL ROBINSON,§
	APPEALS FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
 PER CURIAM

 On May 20, 2008, Appellant, acting pro se, filed a "Motion Request for Transcripts and an
Appeal of Habeas Corpus" identifying three trial court cause numbers in which he sought to appeal
"the court[']s verbal denial of Habeas Corpus. . . ."  Upon receipt of Appellant's motion, the clerk
of this court docketed these three appeals in compliance with Texas Rule of Appellate Procedure 12. 
On July 22, 2008, we received a supplemental clerk's record in each appeal containing a "Motion
of Abandonment" filed by Appellant in which he states that he "want[s] to enter a plea of
abandonment of his appeal [in the three previously referenced trial court cause numbers.]  All of the
charges were dropped to misdemeanors class A with [prejudice]."  
	No decision having been delivered by this court, the motion is granted, and the appeals are
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered July 23, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

(DO NOT PUBLISH)